Citation Nr: 1242236	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-41 459	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a dental condition with compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for a dental condition. 

The Veteran testified before the undersigned at an October 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issue of entitlement to an increased disability rating for service-connected dental condition, to include Vincent's stomatitis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1952 to June 1956.

2.  In a rating decision dated in July 2011, the RO restored entitlement to service connection for Vincent's stomatitis.  

3.  In October 2012, prior to the promulgation of a decision in the appeal, the Veteran essentially withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, although the issue of service connection for a dental condition was perfected for appeal, in a rating decision dated July 2011, the RO restored entitlement to service connection for Vincent's stomatitis.  As such, the Board finds that the Veteran's service connection claim currently on appeal has been rendered moot.  During the October 2012 Board hearing, both the Veteran and his representative  acknowledged that service connection had indeed been restored.  The Board finds that in essence the service connection has been withdrawn.  Therefore, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


